Case 2:19-bk-52861       Doc 51    Filed 01/30/20 Entered 01/30/20 12:25:58           Desc Main
                                   Document     Page 1 of 4



                                 U.S. BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

   In Re:                                        :      Case No. 19-52861

            JOSE VILLAVICENCIO                   :      Chapter 7

                                                 :      Judge JOHN E. HOFFMAN, JR.

                                                 :


            SECOND AMENDED MOTION TO EXTEND TIME TO OBJECT TO
                              DISCHARGE

            Now comes the Debtor, by and through counsel, and pursuant to L.B.R. 4004

   (b)(1), respectfully moves this Honorable Court for an Order extending the time to Object

   to the Discharge .

             The grounds supporting issuance of said Order requested are contained in the

   memorandum in support below.


                                         Herbert N. Strayer, Jr.


                                         /s/ Herbert N. Strayer, Jr. ____________
                                         Herbert N. Strayer, Jr. (0075854)
                                         Attorney for Debtors
                                         7240 Muirfield Dr. Ste. 120
                                         Dublin, OH 43017
                                         Telephone: (614) 378-2262
                                         Facsimile: (614) 372-8775
                                         Email: hstrayer@strayerlegal.com
Case 2:19-bk-52861     Doc 51    Filed 01/30/20 Entered 01/30/20 12:25:58            Desc Main
                                 Document     Page 2 of 4




                                MEMORANDUM IN SUPPORT

          Debtor filed the above captioned Chapter 7 petition on May 1, 2109. Debtor’s

   counsel filed a motion to withdraw on June 27, 2019. The Motion was granted on July

   23, 2019. On October 15, 2019 Attorney Herbert Strayer filed a notice of appearance on

   behalf of the Debtor. At the time counsel for Debtor was recovering from an extensive

   illness and has only recently gotten back to work full-time. The objection to discharge is

   currently scheduled for 12/31/2019.

          Debtor currently has an adversary proceeding filed by the United States Trustee

   requesting that his discharge be denied. Although Debtor and counsel have been working

   together to modify some of his schedules and income information all information is not

   yet complete.

          On December 31, 2019 Debtor filed a motion requesting that the discharge be

   delayed 30 days Debtor is still in the process of obtaining records that will complete his

   income expense statements.

          Debtor is requesting to delay the objection to discharge deadline 60 days to allow

   him to amend his schedules to comply with the U.S. Trustee’s request. The remaining

   time will allow adversarial parties time to review any amendments.

          WHEREFORE, based upon the foregoing, the Debtor respectfully requests this

   Court for an Order delaying the Discharge Date 60 days.
Case 2:19-bk-52861      Doc 51    Filed 01/30/20 Entered 01/30/20 12:25:58            Desc Main
                                  Document     Page 3 of 4



                                                Respectfully Submitted,



                                                /s/ Herbert N. Strayer, Jr.
                                                Herbert N. Strayer, Jr. 0075854\
                                                1071 S. High Street
                                                Columbus, OH 43206
                                                Tel: 614-378-2262
                                                Fax: 614-372-8775
                                                hstrayer@strayerlegal.com

      NOTICE OF MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE
   Jose Villavicencio (Case No. 19-52861) has filed papers with the court to obtain (relief
   sought in the motion to modify to extend deadline to object to discharge).

   Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. If you do not have an
   attorney, you may wish to consult one.

   If you do not want the court to grant the relief sought in the Motion to Extend Time to
   Object to Discharge, then on or before twenty-one (21) days from the date set forth in
   the certificate of service for the Motion to Extend Time to Object to Discharge, you
   must file with the court a response explaining your position by mailing your response by
   regular U.S. Mail to: United States Bankruptcy Clerk of Court, 170 N. High Street,
   Columbus, OH 43215 OR your attorney must file a response using the court’s ECF
   System.

   The court must receive your response on or before the above date. You must also send a
   copy of your response either by 1) the court’s ECF System or by 2) regular U.S. Mail to

   Herbert N. Strayer, Jr., 1071 S. High Street, Columbus, OH 43206,
   Jose Villavicencio, 3339 Daglow Road, Columbus, OH 43232

   .
   If you or your attorney do not take these steps, the court may decide that you do not
   oppose the relief sought in Amended Chapter 13 Plan and may enter an order granting
   that relief without further hearing or notice


                               CERTIFICATE OF SERVICE

   I hereby certify that on January 30, 2020 a copy of the foregoing, Second Amended
   Debtor’s Motion Extend Time to Object to Discharge and, 21 Day Notice, were served on
   the following registered ECF participants, electronically through the court’s ECF System
   at the email address registered with the court:
Case 2:19-bk-52861    Doc 51   Filed 01/30/20 Entered 01/30/20 12:25:58          Desc Main
                               Document     Page 4 of 4




   US Trustee
   Chapter 7 Trustee Myron Terlecky

   And via regular U.S. Mail:
   Debtor: Jose Villavicencio, 3339 Daglow Road, Columbus, Oh 43232



                                      /s/ Herbert N. Strayer, Jr. ____________
                                      Herbert N. Strayer, Jr. (0075854)
